C§u§% §§ QALJ/v\ z@\, Mw+u c,¢_\@@/_.

IBP£S ~£0/5

QCM` &(UL! .
- pl (L&L€L\)QO “T?Ou m l,`)m`+@/ ¢/Ab@a¢s`

CL>(PLL@ H'\e¢Q iv\ °i>c>or fw€'r€ p¢// ’T/»e 7/>)/)@ di /)7‘/ F/e//\/é
MO(;@‘J%. fcedm¢@ fm 5‘7#7:5 c>/Ll`@z/\/JL ANSWQLH
'z.~: imm mMQQ/@-. //'¢:,z»§%_z ~é , //-;z_ 3/79~5
Ll~a@~§§oé~@, )l_c@-z¢ga»(;.

'T¢\@ GEMWU (wr+ /MYEH /m 37/»7@@ amboy 70

HW/c`(m%er AFV//`f'aj/`¢>A/ JQF LJ[/r'/\-L>F Wh@fas` /é>/Fus,

B/\\ 5€,9'/~. Q~/ 24_>/§. ,,

S\‘Ma/w¢ 7/1@,'7 &€A/+ 7},@‘ AWM/Mb_/ 70 %»,// cwa

/IM. )%’:W 2 mu@ mm z> 4@¢% nw

HWI_I.C&n/)m`. fle§l’m\lo\e. % ©`/7/-)7@@‘, ¢’JQZé>`Z/\/JL As\/7 75 %~ur @»/f/~ 7/4,9{
"L ' C¢U`» mg 70 H/¢ /wz &WM;Q_

1 €F&¢/¢ 7&]6` }0" /Cl{d) {/\)I>’L\ /Vl(/ //~)125(7?§'

mammal/7 lC/"/J

APPLICANTS RESPONSE TO STATES
ORIGINAL ANSWER.

TO THE HONORABLE JUDGE OF APPEALS COURT:

NOW, COME"S RAUL LONGORIA,PRO-SE,and files this his Applicant's
response to States, Original answer in the above entitled and styled cause
listed with four different numbers The state has given the same response
to each writ Applie&nt filed and would respectfully show the court the
following: l 4
The attorney for the State was quick to point out the applicant Mexican 53

mafia gang member.Raul"Cooney"Longoria, applicant therefore would show

point out this is not true.Mr.Longoria compleated .. Grad and all coarse
and ,disassociated from that group the Mexican mafia...CFurtherthe Mexican
Mafia,did not go on a Robbery spree.This was not part of the admonishing
of the plea.Violating Article 26.13 of the lndictment,Violating Tx.Rules of svgo
Evidence TRE 401"Relevant Evidence... '
SEE.Mayes V. State 816 S.W.Zd 79,85(TX.Grim App 1991);
TRE 403."He said she said" should be on the basis of the testimony of the
complainant and the trier of facts.

Rodriguez V. State 203, S.W 3d 837,839(TX.CRIM.APB 2006)

Mr.Longoria is not a MEXICAN MAFIA MEMBER"THAT is EASY TO verefie thru

, BRAD LlNlNGSTON TDCJ DIRECTORQ.

ll.
Court of Criminal Appeals is ultimate factfinder EXPARTE Reed 271 S.W.3d 698
727(TEX CRIM APP.2008)THE Court of Criminal Appeals is not bound by the
findings conclusions or recommendations of a trial court,however because
the trial court is in a better position to make determinations of credibi-
ty,the court of criminal Appeals, should defer to thoses findings,lf they
are supported by the record, EXPARTE THOMPSON 153 S.W.3d 416.(TX.Crim app
2005) EXPARTE BATES 640 S.W.Zd 894 898 (TX.crim App 1982)
THE record does not discuss show ,or,state'Mr;Longoria the Mexican Mafia
member the State haS tried tO.ShOw in there response this is abuse Of
power by James Odell,Because it is not true,

lll.
There is prima facie showing the court appointed counsel that filed notice
of Appeal and motion for appointment of counsel for appeal,is on the record
and attached to the original writ of.§abhabeaus corpus applicant filed.
THE ATTORNEY LED Mr.LONGORlA TO BELEAVE HE COULD APPEAL lF HE PLEADED TO
THE CRIMES,THE State has "Wrongfully allow .Vthe Right to Due Process,
and Constitutional rights as stated in original writ filed in context
of plea negotiations defendant are entitled to the effective assistance of
competent counsel McMann V. Richardson 397 U.S 759,771 90 S.CT 1441 25L.E
d.2d763(1970),c0unsels representation fellrbelow an objective standard
of reasonableness,"HlLL V. LOCKHART 474 US at57,qu0ting Strickland v. was-
hington 474 U.S at 59.

Applicant Objects to the States misstateing of facts because the record
does show appointed attorneys filed NOTICE OF APPEAL,AND MOTION TO APPOINT
APPEAL ATTORNEY lf someone would look at the record and read the exhibits
in the original writ it Clearle shows there is merit Wheter counsel
missguided applicant into the beleif he could appeal his case if he took
his plea it is an abuse of desrecion to simple denie one portion of a writ

because a plea was conducted,.

THE QUESTION REMAINS WHY DID ATTORNEYS FlLE NOTICE OF APPEAL AND A MOTION
TO APPOINT APPEAL COUNSEL THEN HAVE MR.LONGORIA WAIVE HlS RlGHT TO APPEAL
THE NOTlCE OF APPEAL WAS FILED AFTER THE PLEA,'

SEE:WILLIS V. STATE 12lS.W3d 400,403(Tex.Crim App2003)[T]he trial court's
Subequent handwritten permission to appeal controls over a defendants pre-
ious wavier of the right to appeal allowing the defendant to appeal despite]
the boilerplate waiver."Applicant was advised he could appeal by attorney

A affidavit from.the attorneys are needed as to why they filed notice of
3 'appeal and motion to appoint appeal counsel.

Please view the applicants exhibit in original writ notice of appeal and
motion to appoint counsel to prefect appeal attorney violated
Chavez V. State183.S.W.3d 675,680,( TX Crim app 2006)
leding him to beleave he could appeal,there was no reason to file notice

of appeal or the motion filed if defendant couldent appeal this proves
the attorneys lied to applicant

The original writ of habeaus corpus based on the ex. should "contribute"
to the attorney to respond by a evidentary hearing or affidavit why they
filed notice of appeal and motion for appointment of counsel to do appeal
in Rodriquez V. state 899S.W 2d 658,66(Tx.Crim,App 1995)Rather the plea
was Unknowing and involuntary,because the State attaches exhibits of a
waiver or exceptence of a plea DOES NOT MEAN COUNSEL DID NOT MISGUIDE
APPLICANT INTO A PLEA WITH A PROMISE HE COULD APPEAL TO A HIGHER COURT.

lV.

APPLICANT request appointment of counsel because of unconstitutional
violations S/B 662; APPLICANT IS INDIGENT.

WHEREFORE PREMISES CONSIDERED APPLICANT HEREIN MOVES THIS HONORABLE COURT
TO GRANT AN EVIDENTARY HEARING AND TO ORDER ATTORENY TO RESPOND BY AFFIDAVIT
TO THE ORIGINAL WRIT APPLICANT FILED lN THE INTEREST OF JUSTICE AND TO
APPOINT COUNSEL 4

RESPECTFULLY SUBMITTED.

Z@W[. 04».\6@4,§1_#> /773£ W

OMH
OFFENDER NOTARY PUBLlC SERVICE

THE sTATE oF TEXAS

BEFORE ME the undersigned authority on this day personally appeared
RAUL LONGORIA who being by me duly sworn]'.\jfd§r_dse:on his oath depose and
fileanorigj.nal app]jcatjon forwr"liitofl'abeascorpus onirNolentarypleabe:ausebeingled tobe
icouldappeal thesenteme tl'mfileirgr$porseto$tatesanswer thatiwrotearrlr&\dtheforegoirg
anitlatthefacts stated&m‘ejnarem£ardcorrecttotlebestofnymledgeardbe]ief..

WrmeisRAlJLlQ\KlRIAarrlrrg/idenij_fyirgmrberis1778874lanpresentlyirr:arceratedin ']heStevenson
Unit 'HI`J, 1525 Fm 766(`1_1€2:'0, Te)7~7

GRIEB¥TEOFSHWKE
lHHDBYCETHYTHMHAGPYOFAHLKNHSRELUEEEDSPAHEDTOTHEGIRTOFAHEMSCFJEWS
P.O.HJX 12308 Capitol,Austin texas 78711.

q1sYthI:Bdlzr5

/27¢/%[;“;7”*§? fz}???@?gyv